Citation Nr: 0906904	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
chemical exposure, to include napalm, mustard gas, and 
Lewisite.

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1951 to January 1953 and from February 1953 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and April 2008 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).

The July 2004 decision denied service connection for PTSD.  
In light of the medical evidence of record, the issue has 
been recharacterized as above to encompass additional 
psychiatric disorders.

The April 2008 decision denied service connection for 
residuals of exposure to napalm.  A review of the claims 
folder reveals, however, that for several years the Veteran 
has complained of disabilities related to in-service exposure 
to a variety of chemicals.  In May 2008 correspondence, the 
Veteran expressed his disagreement with the April 2008 
decision, and clarified that his claim was intended to 
encompass respiratory disease related to mustard gas and 
Lewisite exposure.  Because the Veteran has consistently 
raised the issue of exposure to a variety of chemicals, and 
has explicitly pointed out that the RO incorrectly limited 
the claim to napalm exposure, the issue has been 
recharacterized more broadly to better reflect the actual 
issue being appealed.

The Veteran has requested scheduling of both Board and RO 
hearings in connection with his appeals.  He has, via October 
2008 correspondence from his representative, now stated that 
he does not wish to have a hearing on any issue currently on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA has a duty to assist the Veteran in the development of the 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA).  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, remand is required for additional evidentiary 
development consistent with the VCAA.

In the case of the claim for residuals of chemical exposure, 
the VA M21-1MR, Manual of Adjudication Procedures, provides 
specific instructions and criteria for the development of 
claims related to mustard gas or Lewisite exposure.  The 
Veteran's complete personnel records are missing in this 
case, but service treatment records verify his presence at 
Ft. McClellan, AL, in 1953.  They show he was assigned to a 
chemical decontamination unit, raising the strong likelihood 
of chemical exposure.  Further, he has alleged a connection 
to diagnosed respiratory and digestive conditions.  In light 
of this, full development in accordance with M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section F, is required.  The Board 
notes that only claims related to mustard gas or Lewisite 
exposure filed after January 19, 2005, must be dealt with by 
the Muskogee, OK, RO.  In this case, although the formal 
claim was received in October 2007, the Veteran did arguably 
initiate the claim in April 2004.

With regard to the claim of service connection for a 
psychiatric disorder, further VA examination is required, 
following another attempt to verify the Veteran's reported 
stressor events.  

The claim of service connection for PTSD was denied based on 
the lack of a verified stressor.  The Veteran contends that 
he now has psychiatric problems due to inservice stressor 
events falling into the following two categories: (1) 
exposure to chemicals during service; and (2) coming under 
fire in combat zones in Korea while serving as a truck driver 
responsible for transporting ammunition and supplies.

Verification regarding the chemical exposure should be 
conducted in compliance with M21-1MR, as discussed above.  
The agency of original jurisdiction should make one more 
attempt to verify the Veteran's reported inservice stressor 
events related to coming under fire.   

A review of service treatment records reveals that while on 
active duty the Veteran was referred for psychiatric 
treatment.  He was having frequent headaches.  He reported to 
the doctor that they began in Korea, and had continued since 
his return.  Doctors diagnosed tension headaches.  No formal 
psychiatric diagnosis was made.  This treatment does tend to 
support the Veteran's allegations of being bothered by 
stressful events in Korea.  The Board further notes that at 
the October 2004 VA mental disorders examination, the Veteran 
reported a history of being bothered by combat soon after 
returning from Korea, but getting over it.  The examiner also 
stated that it was very important that he be given an 
opportunity to review the claims file before formulating any 
final opinion.  The file was unavailable at the time of 
examination due to another pending appeal.  Such review was 
never conducted.  Therefore, a new VA examination must be 
provided, to be accompanied by review of the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Development for confirmation of 
exposure to mustard gas or Lewisite should 
be conducted in compliance with M21-1MR, 
IV.ii.1.F.22. 

2.  Schedule the Veteran for VA digestive 
and respiratory examinations.  The claims 
file must be reviewed in connection with 
the examinations.  The examiners are asked 
to opine as to whether any currently 
diagnosed respiratory or digestive disease 
or disability is at least as likely as not 
related to any aspect of the Veteran's 
periods of service, to include any in-
service exposure to chemicals in service 
(napalm, etc.).  A full and complete 
rationale is required for all opinions 
expressed.

3.  Take appropriate measures to attempt 
to verify the Veteran's reported inservice 
stressor events involving coming under 
enemy fire. 

4.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether any currently 
diagnosed acquired psychiatric disorder 
was at least as likely as not first 
manifested in service, or is otherwise 
related to such service, including to 
events or happenings on active duty, such 
as service in Korea during the Korean War.  
The examiner is asked to distinguish, if 
necessary, between any acquired 
psychiatric disorder related to service, 
and the residuals of documented traumatic 
brain injury from several car accidents, 
to the extent possible.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

